UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22097 Tortoise Gas and Oil Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2009 Item 1. Schedule of Investments. Tortoise Gas and Oil Corporation Schedule of Investments (Unaudited) August 31, 2009 Shares Fair Value Limited Partnerships and Related Companies - 113.8% (1) Crude/Refined Products Pipelines - 43.8% (1) Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Kinder Morgan Management, LLC Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. TEPPCO Partners, L.P. Natural Gas/Natural Gas Liquids Pipelines - 21.9% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Spectra Energy Partners, LP Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 21.1% (1) Copano Energy, L.L.C. DCP Midstream Partners, LP Duncan Energy Partners L.P. MarkWest Energy Partners, L.P. Quest Midstream Partners, L.P. (2) Targa Resources Partners LP Western Gas Partners LP Oil and Gas Exploitation and Production - 23.3% (1) Encore Energy Partners LP EV Energy Partners, L.P. Linn Energy, LLC Pioneer Southwest Energy Partners L.P. Quest Energy Partners, L.P. Propane Distribution - 3.7% (1) Inergy, L.P. Total Limited Partnerships and Related Companies (Cost $37,316,126) Short-Term Investment - 3.0% (1) Investment Company - 3.0% (1) Fidelity Institutional Government Portfolio - Class I, 0.19% (3) (Cost $881,092) Total Investments (Cost $38,197,218) - 116.8% (1) Other Assets and Liabilities - (16.8%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Non-income producing. Private company; restricted security has been fair valued in accordance with procedures approved by the Board of Directors and has a total fair value of $1,739,100, which represents 6.0% of net assets applicable to common stockholders. (3) Rate indicated is the current yield as of August 31, 2009. Various inputs are used in determining the value of the Company’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of August 31, 2009. These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2009 (Level 1) (Level 2) (Level 3) Equity Securities Master Limited Partnerships and Related Companies (a) $- Total Equity Securities $- Other Short-Term Investments (b) $- $- Total Other $- $- Total $- (a) All other industry classifications are identified in the Schedule of Investments. (b) Mutual fund investments that are sweep investments for cash balances in the Company at August 31, 2009. Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Investments For the nine months ended August 31, 2009 Fair value beginning balance Total realized and unrealized gains (losses) included in net increase in net assets applicable to common stockholders (3,962,150) Net purchases, issuances and settlements (3,945,000) Return of capital adjustments impacting cost basis of security - Fair value ending balance Total amount of total losses for the period included in net increase in net assets applicable to common stockholders attributable to the change in unrealized gains (losses) relating to assets still held at the reporting date $(3,957,150) Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors. The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit and percent of net assets which the securities comprise at August 31, 2009. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Quest Midstream Partners, L.P. Common Units 11/01/07 6.0% As of August 31, 2009, the aggregate cost of securities for federal income tax purposes was $35,655,721. At August 31, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $7,027,650, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $8,010,144 and the net unrealized depreciation was $982,494.
